{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Mark Lavelle, Attorney Registration No. 0061904, last known business address in Youngstown, Ohio.
{¶ 2} The court now considers its order of November 23, 2005, wherein, pursuant to Gov.Bar R. V(6)(B)(3), the court suspended respondent for a period of eighteen months with twelve months stayed on condition. The court further ordered that upon respondent’s reinstatement to the practice of law in Ohio, a monitor be appointed by relator for the stayed portion of the suspension. The court finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered that the final twelve months of respondent’s suspension is stayed. Respondent is reinstated to the practice of law in the state of Ohio.
{¶ 4} It is further ordered that on or before thirty days from .the date of this order, relator, Mahoning County Bar Association, file with the clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is further ordered that at the end of the stayed portion of the suspension, the relator file with the clerk of this court a report indicating whether respondent complied with the terms of the monitor.
{¶ 5} IT IS FURTHER ORDERED that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 6} For earlier case, see Mahoning Cty. Bar Assn. v. Lavelle, 107 Ohio St.3d 92, 2005-Ohio-5976, 836 N.E.2d 1214.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.